DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“one or more field windings” of claim 2
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprises.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0063, “propeller 106” should be changed to “propeller 114”
Paragraph 0067, 0068, 0070, “controller 102” should be changed to “controller 110”
Paragraph 0073, “thrust model 134” should be changed to “thrust model 234”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a second switching means” and “rectifier”. 
Claim 14 does not contain all the essential features needed to solve the problem of allowing the inverter to be selectably connected to the generator or to the propulsion motor. According to paragraph 0076 of the specification the first switching means is provided between the inverter and the electric motor. There is further provided a second switching means between the generator and the rectifier, so that the output of the inverter can be connected to either the propulsion motor or the generator.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsuda (US 2006/0235576).
Regarding claim 1, Matsuda discloses an electric propulsion system comprising: 
a prime mover (2 of Figures); 
an electric generator (7 of Figures) which is arranged to be driven by the prime mover to generate electric power; 
an electric propulsion motor (4 of Figures); and 
an integrated generator-motor controller (8 of Figures) arranged to control the supply of said electric power (via 8D of Figures) to the electric propulsion motor in response to a control signal (Tt, Vm of Figures); 
wherein the integrated generator-motor controller is also arranged to feed-forward to the generator a power demand parameter (Pg of Figures) associated with the control signal so as to control the power output of the generator (via 8B of Figures).
Regarding claim 2, Matsuda discloses wherein the generator (7 of Figures) comprises one or more field windings (7b of Figure 2) to which a field current (Para. 0037, 0042; Ifg of Figures) is supplied, and the generator is arranged to control the field current supplied to the one or more field windings according to the power demand parameter (Para. 0037, 0039-0044).
Regarding claim 3, Matsuda discloses wherein the control signal comprises at least one of a motor speed command, a thrust command, a torque command or a power command (Para. 0062).
Regarding claim 4, Matsuda discloses wherein the power demand parameter (Pg of Figures) comprises an instantaneous power demand (Para. 0039-0044, 0051-0066).
Regarding claim 5, Matsuda discloses wherein the prime mover (2 of Figures) is a combustion engine (Para. 0039) such as a gas turbine engine.
Regarding claim 7, Matsuda discloses wherein the integrated generator-motor controller (8 of Figures) is arranged to receive a measure of the current speed of the electric propulsion motor (Para. 0049-0050; 4 of Figures).
Regarding claim 8, Matsuda discloses wherein the integrated generator-motor controller (8 of Figures) is arranged to determine a required torque (Para. 0051-0066) based on the control signal and the current speed of the motor (4 of Figures).
Regarding claim 9, Matsuda discloses wherein the power demand parameter (Pg of Figures) is determined using the required torque (Para. 0051-0066).
Regarding claim 10, Matsuda discloses wherein the power demand parameter (Pg of Figures) is determined using a thrust model (Para. 0039-0044, 0051-0066).
Regarding claim 11, Matsuda discloses wherein the integrated generator-motor controller (8 of Figures) is arranged to determine an indicator of electric power generated by the generator (Para. 0039-0044, 0051-0066).
Regarding claim 12, Matsuda discloses wherein the power demand parameter (Pg of Figures) is determined using the indicator of electric power generated by the generator (Para. 0039-0044, 0051-0066).
Regarding claim 13, Matsuda discloses further comprising an energy storage device (7a of Figures) which is arranged to be connected to the generator (7 of Figures) or the propulsion motor (4 of Figures).
Regarding claim 14, Matsuda discloses wherein the integrated generator-motor controller (8 of Figures) is arranged to control an inverter (9 of Figures) to control the supply of said electric power to the electric propulsion motor (4 of Figures) and 
wherein the electric propulsion system further comprises a first switching means (Para. 0059) arranged to allow the inverter to be selectably connected to the generator (7 of Figures) or to the propulsion motor.
Regarding claim 15, Matsuda discloses wherein the integrated generator-motor controller (8 of Figures) is arranged to measure a current of the electric power (via 14 of Figures) supplied to the electric motor (4 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2006/0235576), in view of Langford (US 2011/0017532).
Regarding claim 6, Matsuda discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the prime mover (2 of Figures) is controlled to operate at a substantially constant speed.
Langford discloses wherein the prime mover (32 of Figures) is controlled to operate at a substantially constant speed (Para. 0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the prime mover of Matsuda be controlled to operate at a substantially constant speed, as taught by Langford, to increase efficiency and enables the hybrid vehicle motor to drive a vehicle having zero, or near zero, carbon emissions [Langford: Para. 0023].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832